Woods, J.
Three questions are presented in this case :
1. As to the notice to quit, which it is said ought to have assigned a reason for terminating the relation of landlord and tenant. The statute, in defining the eases in which seven days notice to quit shall authorize the landlord to proceed in the manner which it points out, does not require that the notice should indicate to the tenant upon which particular one the landlord proposes to found his claim to possession. The complainant must, at the trial, show that, he has the right of present posses*225sion, and that he has given seven days notice of his intention to assert that right; and that is all the statute requires. For any thing that appears in the exception, the notice was well.
2. The defendant went in and occupied by the permission of the plaintiff, and as his tenant. This relation he cannot cast off at his pleasure. Indeed, he is holden to it so long as his occupancy continues, unless something intervenes to disturb it; as, for instance, the determination of the estate of the landlord, either by its own limitation, or by occurrences that are effectual in law to terminate such estate as the landlord held. Doe v. Ramsbottom, 3 M. & S. 516; England v. Slade, 4 T. R. 682.
By entering into the relation of tenant the party admits the title of the landlord, and the admission enures to the benefit of any parties to whom it may pass from the landlord so acknowledged.
In this case, indeed, the title of the landlord did not pass from him. Thomas Russell was permitted to use it for certain purposes, by virtue of an arrangement to purchase it. But he did not carry into effect the intended purchase, and the fact that he had for a time possession of the lot, except that part which the defendant occupied, does not appear to be material.
Even if his possession was such that the tenant could have been regarded, during its continuance, as the tenant of Thomas Russell, that possession was always subordinate to the plaintiff’s title, and was eventually restored to him. In any view that can be taken of these several transactions, it is clear that the relation of the defendant, as tenant to the plaintiff, was kept in existence until the bringing of the complaint.
3. The jury were properly instructed to inquire upon the evidence whether the plaintiff acquiesced in the submission of the dispute to the arbitrators. There are circumstances in which one who silently sees others treating *226together for property that belongs to him, is precluded from afterwards claiming it. A man may submit, by parol, to arbitration a question of boundary, and without being actively a party himself to the submission, may so conduct himself as to be estopped from ever disputing the award. But acquiescence is not an inference that is necessary to be made in all cases from silence and inactivity.
The question was one peculiarly fit for a jury to consider, and there was no error in leaving it to therm
The exceptions cannot be sustained, and there must be

Judgment on the verdict.